09/22/2020


                                      DA 19-0333
                                                                                     Case Number: DA 19-0333

            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                     2020 MT 241N



IN THE MATTER OF:

P.Y.,

         Respondent and Appellant.



APPEAL FROM:      District Court of the Thirteenth Judicial District,
                  In and For the County of Yellowstone, Cause No. DI 19-28
                  Honorable Gregory R. Todd, Presiding Judge


COUNSEL OF RECORD:

           For Appellant:

                  Gregory D. Birdsong, Birdsong Law Office, Missoula, Montana

           For Appellee:

                  Timothy C. Fox, Montana Attorney General, Tammy K Plubell, Assistant
                  Attorney General, Helena, Montana

                  Scott D. Twito, Yellowstone County Attorney, Billings, Montana



                                              Submitted on Briefs: August 26, 2020

                                                         Decided: September 22, 2020


Filed:

                            cir-641.—if
                  __________________________________________
                                    Clerk
Chief Justice Mike McGrath delivered the Opinion of the Court


¶1    Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2    On April 5, 2019, nurse practitioner Bonnie Karinen (Karinen) at the Billings Clinic

(Clinic) requested a petition to involuntarily commit P.Y. to the Montana State Hospital.

In her Involuntary Emergency Hold Note, Karinen wrote that P.Y. had been brought to the

clinic by law enforcement after he had reportedly thrown a brick through the window of

the home of a person P.Y. believed to be a famous psychic from California who was

“violating” his thoughts and attempting to control P.Y.’s mind. P.Y. had apparently told

the individual that he needed to leave the community. Karinen’s note attributed this course

of behavior to P.Y.’s schizoaffective disorder, for which he had stopped taking medications

two months prior, and recommended involuntary commitment and involuntary

administration of medication.

¶3    On April 8, 2019, the Yellowstone County Attorney’s office (State) filed a petition

for involuntary commitment in Montana’s Thirteenth Judicial District Court. The District

Court appointed Karinen as the statutorily-defined “professional person” to examine P.Y.

On April 10, 2019, the State submitted Karinen’s written report.         Karinen’s report

described P.Y. as suffering from schizoaffective disorder with impaired insight and


                                            2
judgment as well as symptoms of paranoia and delusional thinking. In her report, Karinen

recommended involuntary commitment and involuntary administration of medication.

¶4     On April 11, 2019, the District Court held an evidentiary hearing. Karinen testified

for the State that P.Y. suffered from schizoaffective disorder and experienced delusions

that someone in his community was a famous psychic from California who was

manipulating his thoughts. Karinen further related that P.Y. had told the person to leave

town, had urged others to convey the same message, and had eventually thrown a brick

through the person’s window. Karinen testified that P.Y. had told her that he threw the

brick to “send [the person] a message” that he was serious about the individual leaving

town, though he did not intend to hurt anyone.

¶5     Further, P.Y. had refused medication while at the Clinic because he denied having

schizoaffective disorder. Karinen stated that, while P.Y was generally able to care for

himself, he had declined medication for his high blood pressure and diabetes and she

believed his schizoaffective disorder was interfering with his ability to provide himself

with medical care.

¶6     Karinen testified that, according to records obtained from P.Y.’s primary care

provider, P.Y. had gone off his medication previously, in 2017, resulting in auditory

hallucinations and possible mania. Karinen concluded that without medication P.Y.’s

condition would not improve and “he could decompensate and actually get worse.”

¶7     P.Y. testified on his own behalf. He denied having schizoaffective disorder and

stated that he had been prescribed an antipsychotic in the past merely as a sleep aid after

Lunesta failed to relieve his insomnia. He testified that the antipsychotics had put him in

                                            3
a “psychotic depression” and subsequent attempts to counter this effect with an

antidepressant had made him “too manic.” P.Y. testified that he was “really sensitive to

mania” and had stopped taking medication because “ultimately . . . it didn’t work.”

¶8     P.Y. also testified that he had discontinued his hypertension medication because “it

took away [his] energy.” He denied having any symptoms of hypertension or diabetes and

maintained that he felt quite healthy. P.Y. said that he had refused diabetes medications at

the Clinic because he objected to them “being forced on me here in . . . a locked ward” and

testified that, as “the authority over [his] own body,” he would initiate treatment on his

own.

¶9     P.Y. denied that the decision to throw a rock through a window was caused by a

mental disorder, stating that he intended to take full responsibility for his actions, including

by paying restitution for the window, through the criminal justice system. P.Y. described

the issue as “[a]bsolutely resolved” and assured the court that there would be no further

acts of violence.

¶10    On cross examination, the State pressed P.Y. on why he had thrown a projectile

through the window of a community member. P.Y. confirmed believing that the individual

was a psychic but denied having said that the person had been controlling his mind. P.Y.

testified that he had gone “door to door” to speak with neighbors about his suspicions

regarding this individual and had concluded that the individual was a “malicious, nefarious

character in our community.” P.Y. declined to address the matter further, which he viewed

as “paranormal kind of spinoff” from the “core issue” that the individual had been

harassing him in the community by “interfering with [his] privacy.” P.Y. did not respond

                                               4
to repeated questions of how the individual had violated his privacy, declaring it “a

nonissue.”

¶11    While reading a prepared statement, P.Y. described himself as an international

essayist, poet, and story writer who was “[r]eality-oriented, 100 percent.” He also related

his suspicions that neighbors were stealing items—such as t-shirts, a can opener, and

bread—from his apartment and were “harass[ing]” him at the store. P.Y. described being

shot at by a group of men hiding in the trees while he was walking near Glacier National

Park. He testified that he had responded by “ke[eping] an even keel” during the incident,

crouching down, and shouting “[h]ey, there is a pedestrian here,” before continuing his

walk amidst ongoing gunfire and ultimately having “a really great day.”

¶12    At the close of the hearing, the District Court found that P.Y. suffered from a mental

disorder, was a danger to others, and could not take care of himself. The District Court

ordered involuntary commitment and administration of medication in the Montana State

Hospital for up to 90 days.

¶13    The District Court issued a written involuntary commitment order with findings of

fact and conclusions of law. The District Court referenced Karinen’s written report:

       Karinen found that [P.Y.] suffers from a mental disorder. He suffers from a
       schizoaffective disorder. He needs to be committed because he is a threat to
       others. He is delusional with impaired judgment. He has threatened to harm
       his neighbor. The least restrictive treatment option that would provide him
       with adequate treatment would be a commitment to the Montana State
       Hospital. He needs constant supervision to ensure he does not harm others.

¶14    The District Court found that P.Y. had not complied with treatment, continued to be

delusional, and could not safely be discharged. The Court indicated that schizoaffective


                                             5
disorder “seem[s] to impair [P.Y.’s] ability to make an informed decision to forego

treatment for his diabetes and hypertension.” The District Court concluded that the State

had proved beyond a reasonable doubt that P.Y. needed to be committed because of a

mental disorder which caused him to be a threat to others and unable to care for himself.

This appeal followed.

¶15    On appeal, P.Y. argues that the State failed to put forth sufficient evidence that he

was a threat to others or unable to care for himself. He also argues that Karinen’s testimony

and written report contained inadmissible hearsay and was not supported by other sources

of evidence as required by statute.

¶16    When reviewing civil commitment orders, we determine whether the lower court’s

findings of fact are clearly erroneous and whether the conclusions of law are correct.

In re S.H., 2016 MT 137, ¶ 8, 383 Mont. 497, 374 P.3d 693. However, we do not substitute

our judgment for that of the lower court as to the strength of the evidence. In re B.J.J.,

2019 MT 129, ¶ 10, 396 Mont. 108, 443 P.3d 488. When reviewing the lower court’s

determination of the sufficiency of the evidence for a civil commitment case, we view the

evidence in the light most favorable to the prevailing party. In re C.R.C., 2004 MT 389,

¶ 11, 325 Mont. 133, 104 P.3d 1065. We review matters of statutory interpretation de novo.

City of Missoula v. Iosefo, 2014 MT 209, ¶ 8, 376 Mont. 161, 330 P.3d 1180. Plain error

review is invoked sparingly and is discretionary. In re C.B., 2017 MT 83, ¶ 16, 387 Mont.
231, 392 P.3d 598.

¶17    To order an involuntary commitment, the district court must determine that the

respondent is both suffering from a mental disorder and requires commitment. Section

                                             6
53-21-126(1), MCA. To determine whether an individual requires commitment, the court

must consider multiple factors including whether the individual’s mental disorder created

“an imminent threat of injury to the respondent or to others” or caused—or predictably

would cause—the person to be unable to provide for his or her “own basic needs of food,

clothing, shelter, health, or safety.” Section 53-21-126(1), MCA.

¶18    In addition, the statute provides that the court-appointed “professional person” may

“testify as to the ultimate issue of whether the respondent is suffering from a mental

disorder” but such testimony “is insufficient unless accompanied by evidence from the

professional person or others” supporting any of the above-described considerations.

Section 53-21-126(4), MCA. The State must prove physical facts or evidence beyond a

reasonable doubt and “all other matters” by clear and convincing evidence. Section

53-21-126(2), MCA.

¶19    P.Y. first argues that the District Court erred in concluding that the State had carried

its burden of proving that P.Y.’s mental disorder caused an “imminent threat of injury” to

others. P.Y. maintains that the District Court’s factual findings and legal conclusions were

unsupported by evidence in the record and derived from mischaracterizations of the

available evidence.

¶20    Karinen’s report noted that P.Y. believed a psychic from California was “violating

his mind,” had told the individual that he needed to leave the community, and threw a brick

through the person’s window. The report went on to detail that the individual continues to

the be the subject of P.Y.’s “fixed delusions,” which “could worsen and possibly lead to

him harming this individual.”      Karinen’s report also said that there was “no lesser

                                              7
alternative” to commitment in the State Hospital, as P.Y. would “likely decompensate

further” until medication was administered. The District Court’s paraphrasing of Karinen’s

report here is not inaccurate to the point of giving rise to clearly erroneous findings of fact

or incorrect legal conclusions.

¶21    There was sufficient evidence presented at the hearing in addition to Karinen’s

report to support the District Court’s conclusion that P.Y. was a danger to others. Karinen

testified that P.Y. believed an individual in town was a psychic and manipulating his

thoughts, had confronted the individual and told him to leave the community, and had

thrown a brick through a window to send “a message.” Karinen testified that, in light of

P.Y.’s past experience going off his medication, his condition might continue to deteriorate

without intervention.

¶22    P.Y.’s own testimony also supported the District Court’s determination. P.Y.

testified that he had gone “door to door” inquiring about someone he believed to be a

psychic and a “malicious, nefarious character in our community.” He did not deny

throwing a projectile through the person’s window. Beyond alleging that the individual

had been harassing him by “interfering with [his] privacy,” P.Y. declined to explain—by

going into a “paranormal kind of spinoff”—what had led him to take such action. Without

a satisfactory explanation for P.Y.’s escalating unorthodox actions towards an individual

P.Y. believed to be “nefarious,” the District Court could well have concluded that P.Y.’s

increasingly unique perception of reality could give rise to more acts of violence toward

the targeted individual. Viewing this evidence in the light most favorable to the prevailing



                                              8
party, we conclude that the District Court die not err in determining that P.Y. was a danger

to others and required commitment and the administration of medications.

¶23    P.Y. also contests the District Court’s conclusion that he was unable to care for

himself by making informed decisions regarding treatment for diabetes or hypertension.

Section 53-21-126(4), MCA, allows a court to order commitment when a professional

person’s testimony that an individual is suffering from a mental disorder and requires

commitment is supported by evidence of any one of several factors, including the presence

of an imminent threat to others and an inability to care for oneself. Because Karinen’s

testimony that P.Y was suffering from a mental disorder and required commitment was

adequately supported by substantial evidence of a threat of injury to others under

§ 53-21-126(4)(c), MCA, we need not address whether the Court also properly concluded

P.Y. was unable to provide for his own health under § 53-21-126(4)(a), MCA.

¶24    P.Y. argues that the unique nature of an involuntary commitment proceeding

justifies a more liberal use of plain error review for evidence that was not objected to below.

However, we cannot reach this issue because, even now on appeal, P.Y. does not make

clear which statements he believes should have been excluded. P.Y. simply claims that,

without supporting evidence from additional State witnesses, Karinen’s testimony

regarding P.Y.’s medical conditions and medication requirements is hearsay. P.Y. does

not explain why any, let alone all, of Karinen’s testimony and report is inadmissible

hearsay, or how the absence of other State witnesses in this case is relevant to the hearsay

question. Assertions of plain error must be raised and argued. See, e.g., In re J.D.L., 2008
MT 445, ¶¶ 5, 9, 348 Mont. 1, 199 P.3d 805. Since P.Y. has identified no specific

                                              9
statements as inadmissible, either below or on appeal, we cannot analyze them to determine

whether the statements were hearsay not within an exception and whether they justify plain

error review.

¶25    Finally, P.Y. misinterprets § 53-21-126(4), MCA, as requiring the State to put on

additional evidence beyond Karinen’s report and testimony. The statute makes clear that

the professional person’s opinion on the “ultimate issue”—the presence of a mental

disorder and the necessity of commitment—does not relieve the State of its burden of

providing evidence of a threat or other statutory factors supporting commitment. The

provision explicitly allows for that evidence to be provided by the professional person

herself.   See § 53-21-126(4), MCA (requiring accompanying evidence “from the

professional person or others”). The Court-appointed professional person here, Karinen,

testified not only to the ultimate issue that P.Y. required commitment, but also satisfied the

statutory requirement by providing significant amounts of evidence—supported by P.Y.’s

own testimony—that P.Y. was a threat to others.

¶26    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of our

Internal Operating Rules, which provides for memorandum opinions. This appeal presents

no constitutional issues, no issues of first impression, and does not establish new precedent

or modify existing precedent.

¶27    Affirmed.


                                                  /S/ MIKE McGRATH




                                             10
We Concur:

/S/ JAMES JEREMIAH SHEA
/S/ BETH BAKER
/S/ DIRK M. SANDEFUR
/S/ JIM RICE




                          11